Citation Nr: 0923292	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable rating prior to 
June 14, 2002, and to an initial rating greater than 
20 percent thereafter, for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted, in pertinent part, the Veteran's 
claims of service connection for diabetes mellitus, assigning 
a zero percent (non-compensable) rating effective 
September 11, 2001, and for hepatitis C, assigning a zero 
percent rating effective December 6, 2000.  A videoconference 
Board hearing was held in April 2004.

In August 2004, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.

In an April 2006 rating decision, the RO assigned a higher 
initial 10 percent rating for the Veteran's service-connected 
hepatitis C effective January 23, 2003, and a higher initial 
20 percent rating for the Veteran's service-connected 
diabetes mellitus effective June 14, 2002.

In July 2006, the Board granted the Veteran's claim for a 
higher initial rating for service-connected hepatitis C prior 
to January 23, 2003.  The Board also remanded the Veteran's 
higher initial rating claim for service-connected diabetes 
mellitus to the RO/AMC.

In March 2009, the Veteran submitted a VA Form 21-4138 to the 
RO/AMC which indicates that he resides within the 
jurisdiction of the RO in Portland, Oregon.  Thus, that 
facility has jurisdiction over this appeal.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to June 14, 2002, the Veteran's service-connected 
diabetes mellitus is manifested by, at worst, complaints of 
elevated blood sugar and a loss of strength.

3.  Effective June 14, 2002, the Veteran's service-connected 
diabetes mellitus is manifested by, at worst, use of an oral 
hypoglycemic agent; there is no evidence that he requires 
insulin, a restricted diet, or regulation of activities.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to 
June 14, 2002, and to an initial rating greater than 
20 percent thereafter, for diabetes mellitus, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.120, Diagnostic Code (DC) 7913 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The higher initial rating claim for diabetes mellitus is a 
"downstream" element of the RO's award of service 
connection for diabetes mellitus in the currently appealed 
rating decision issued in May 2002.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  For an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the May 2002 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for diabetes mellitus, and because the Veteran's 
higher initial rating claim for diabetes mellitus is being 
denied, the Board finds no prejudice to the Veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The appeal for a higher initial 
rating for diabetes mellitus originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.

Additional notice of the five elements of a service-
connection claim was provided in August 2006 and January 
2007, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that VA met its 
duty to notify the Veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's higher 
initial rating claim for diabetes mellitus is being denied, 
any question as to the appropriate disability rating or 
effective date is moot and there can be no failure to notify 
the Veteran.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
does not contend otherwise.  VA also has provided the Veteran 
with examinations to determine the current severity of his 
service-connected diabetes mellitus.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that his service-connected diabetes 
mellitus is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected diabetes mellitus currently 
is evaluated as zero percent disabling (non-compensable) 
prior to June 14, 2002, and as 20 percent disabling 
thereafter, under 38 C.F.R. § 4.120, DC 7913.  See 38 C.F.R. 
§ 4.120, DC 7913 (2008).

A minimum 10 percent rating is assigned under DC 7913 for 
diabetes mellitus manageable by restricted diet only.  A 
20 percent rating is assigned for diabetes mellitus requiring 
insulin and a restricted diet or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  A 60 percent rating is assigned 
for diabetes mellitus requiring insulin, a restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A maximum 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Id.

Note (1) to DC 7913 provides that compensable complications 
of diabetes mellitus should be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  This Note also provides that non-compensable 
complications are considered part of the diabetic process 
under DC 7913.  Note (2) to DC 7913 provides that, when 
diabetes mellitus has been diagnosed conclusively, a glucose 
tolerance test should not be requested solely for rating 
purposes.  Id.

The Veteran's service treatment records show that, at his 
enlistment physical examination in April 1968, the Veteran's 
urinalysis was negative for albumin and sugar.  Clinical 
evaluation was normal.  The Veteran was not treated for 
diabetes mellitus during active service.  At his separation 
physical examination in March 1970, the Veteran denied all 
relevant medical history and his urinalysis again was 
negative for albumin and sugar.  Clinical evaluation again 
was normal.

The post-service medical evidence shows that, on VA 
examination in September 2001, the Veteran complained that 
"he gets woozy if he does not eat and he feels [a] loss of 
strength."  It was noted that, in the prior 2 months, the 
Veteran was found to have elevated blood sugar.  His blood 
sugar in December 2000 was 166 and a repeat blood sugar at 
this examination was 146.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  The Veteran denied having any reactions such as 
ketoacidosis or hypoglycemic reactions.  He also denied being 
on a special diet "but he has lost weight in the past 
year."  The Veteran also had no restriction of activities, 
no visual or vascular problems, no neurologic symptoms, no 
peripheral neuropathies, and was not on any medication.  
Physical examination showed his weight was 179 pounds, no 
evidence of any changes in his eyes or skin, his feet were in 
good condition, and there was no anal pruritis or other 
problems.  The diagnosis was diabetes mellitus type II, 
recent onset, "undergoing workup and not on therapy as 
yet."

On VA outpatient treatment on June 14, 2002, the Veteran's 
complaints included diabetes mellitus.  He reported that he 
was not taking any prescription medication to treat his 
diabetes mellitus.  Physical examination showed his weight 
was 193.9 pounds, lymphatic swelling, normal feet, and 
4/4 pedal pulses.  The assessment included diabetes mellitus.  
The Veteran was prescribed glyburide 2.5 mg daily.

On VA examination in January 2003, the Veteran denied any 
ketoacidosis or hypoglycemic reactions, hospitalizations, 
restricted diet, recent weight changes, visual problems, or 
neurological symptoms due to his diabetes mellitus.  The VA 
examiner noted that glyburide had been ordered to treat the 
Veteran's diabetes mellitus but had been filled just once and 
had not been refilled by the Veteran.  The Veteran reported 
experiencing "weakness and fatigue at all times."  He also 
reported that he had started glyburide for 3 months, ran out, 
and had not refilled this medication.  He reported further 
that he last had taken glyburide several months earlier and 
had not taken diabetic classes or seen a dietician for 
diabetes.  The VA examiner noted that the Veteran was a 
"vague historian regarding diabetes."  Physical examination 
showed poor hygiene, frequently agitated and confrontational, 
a complaint of feeling tired all the time due to his 
hepatitis C and being unable to work because of hepatitis C, 
no vascular abnormalities, palpable distal pulses with no 
edema in the extremities, intact cranial nerves, dirty and 
calloused feet on plantar surfaces, cool toes with pink red 
coloring, equal pulses, intact toenails, intact skin without 
lesions, intact sensation, and no evidence of pruritis.  
Diabetic urinalysis was negative for protein or glucose.  The 
Veteran's glucose was 123.  The diagnoses included diabetes 
mellitus under no current treatment.

On VA outpatient treatment in April 2003, it was noted that 
the Veteran had one episode of glucose 166 and had been 
started on glipizide 2 years earlier.  The Veteran had taken 
glipizide for 4-6 weeks "and then stopped."  He had not 
experienced any elevated glucose "recently."  In an 
addendum to this treatment note, it was noted that the 
Veteran's urinalysis was positive for cannabonoids and 
amphetamines.  It also was noted that the Veteran's 
complaints of pain and other symptoms were "not related to 
blood sugars.  No further medication needed at this time."

On private outpatient treatment in March 2005, it was noted 
that the Veteran's fasting glucose was 174.  His urinalysis 
had trace protein.  Physical examination showed his 
extremities and feet were "ok."  The assessment included 
diabetes mellitus type 2.  The Veteran was prescribed 
glucotral 10 mg and lisinorpil 2.5 mg daily.

On VA outpatient treatment in April 2005, the Veteran 
reported that he was on lisinopril and glipizide.  Objective 
examination showed his weight was 219.4 pounds, no edema and 
a full range of motion in the extremities, a normal gait, 
symmetric motor function in all extremities, feet within 
normal limits, palpable pedal pulses, and no neoplastic 
appearing skin lesions.  The Veteran's glucose was 132 and it 
was noted that "past values have been elevated 
periodically."  The assessment included non-insulin 
dependent diabetes mellitus.  The Veteran was prescribed 
glipizide 5 mg every morning.

On VA examination in October 2005, the Veteran complained 
"that his energy level is so low, he cannot get work."  He 
had been employed since April 2005 as a heating and air 
conditioning technician and last worked 1 week prior to his 
examination.  The Veteran reported that it was difficult to 
get through the work day "and he cannot crawl around and do 
the things that are necessary for checking plumbing and air 
conditioning."  He estimated that he had lost 31/2 weeks of 
work since April.  "His legs start giving out and he becomes 
lightheaded and nauseous."  The Veteran reported that, after 
originally being prescribed glipizide in 2002, "he stopped 
taking it when he ran out of it and has intermittently used 
medication since."  He also reported using glipizide and 
lisinopril currently.  The Veteran stated that he had not 
been hospitalized for ketoacidosis or hypoglycemic reactions 
"and he does try to follow a restricted diet."  Physical 
examination showed his weight was 199 pounds, pupils equal, 
round, and reactive to light and accommodation, intact 
extraocular movements, full and equal peripheral pulses, 
decreased sensation to fine touch on the medial portion and 
out to the tip of the hallux on the right foot and lesser to 
the plantar surface of the left hallux, an otherwise normal 
full range of motion in the feet, and normal nails.  The VA 
examiner stated that the Veteran's diabetes mellitus 
"appears to be in good control with his present medication" 
and opined that the Veteran's decreased energy level and easy 
fatigability were due more to the Veteran's hepatitis C, 
anxiety, and depression.  "  Physically, he appears as 
though he could accomplish almost anything but subjectively 
he states he is just unable to do the manual labor for which 
he is trained."  The diagnoses included diabetes mellitus 
type 2 with oral medication.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
prior to June 14, 2002, and to an initial rating greater than 
20 percent thereafter, for diabetes mellitus.  The medical 
evidence shows that, prior to June 14, 2002, the Veteran's 
diabetes mellitus was manifested by, at worst, complaints of 
a loss of strength and elevated blood sugar as seen on VA 
examination in September 2001.  It appears that the results 
of the Veteran's September 2001 VA examination were the basis 
for the initial zero percent (non-compensable) rating 
assigned for diabetes mellitus prior to June 14, 2002.  See 
38 C.F.R. § 4.119, DC 7913 (2008).  At his VA examination in 
September 2001, the Veteran's glucose level was 146.  He 
denied having any reactions such as ketoacidosis or 
hypoglycemic reactions or being on a special diet.  He also 
had no restriction of activities, no visual or vascular 
problems, no neurologic symptoms, no peripheral neuropathies, 
and was not on any medication to treat his recently diagnosed 
diabetes mellitus.  Physical examination showed his weight 
was 179 pounds with no evidence of any changes in his eyes or 
skin, his feet were in good condition, and there was no anal 
pruritis or other problems.  The diagnosis was diabetes 
mellitus type II, recent onset, "undergoing workup and not 
on therapy as yet."  Absent evidence that the Veteran's 
diabetes mellitus was manageable by a restricted diet only 
(i.e., a 10 percent rating under DC 7913), the Board finds 
that the criteria for an initial compensable rating prior to 
June 14, 2002, for diabetes mellitus have not been met.  Id.

The medical evidence also shows that, effective June 14, 
2002, the Veteran's service-connected diabetes mellitus is 
manifested by, at worst, the requirement of an oral 
hypoglycemic agent.  For example, on VA outpatient treatment 
on June 14, 2002, the Veteran reported that he was not taking 
his any prescription medication to treat his diabetes 
mellitus.  Physical examination showed his weight had 
increased to 193.9 pounds.  The Veteran was prescribed 
glyburide (an oral hypoglycemic agent) to treat his service-
connected diabetes mellitus.  It appears that the Veteran's 
glyburide prescription was the basis for the initial 
20 percent rating assigned for diabetes mellitus effective 
June 14, 2002.  Id.  On VA examination in January 2003, the 
Veteran denied any ketoacidosis or hypoglycemic reactions, 
hospitalizations, restricted diet, recent weight changes, 
visual problems, or neurological symptoms due to his diabetes 
mellitus.  The VA examiner noted that glyburide had been 
ordered to treat the Veteran's diabetes mellitus but had been 
filled just once and had not been refilled by the Veteran.  
The Veteran stated that he had started glyburide for 
3 months, ran out, and had not refilled this medication.  He 
also reported that he last had taken glyburide several months 
earlier and had not taken diabetic classes or seen a 
dietician for diabetes.  The VA examiner noted that the 
Veteran was a "vague historian regarding diabetes."  
Physical examination showed no vascular abnormalities, 
palpable distal pulses with no edema in the extremities, 
intact cranial nerves, dirty and calloused feet on the 
plantar surfaces, cool toes with pink red coloring, equal 
pulses, intact toenails, intact skin without lesions, intact 
sensation, and no evidence of pruritis.  Diabetic urinalysis 
was negative for protein or glucose.  The Veteran's glucose 
was 123.  The diagnoses included diabetes mellitus under no 
current treatment.  

In April 2003, the VA examiner noted that the Veteran had not 
experienced an elevated glucose level "recently."  This 
examiner also noted that the Veteran's complaints of pain and 
other symptoms were not related to his prior elevated blood 
sugar levels and no further medication was needed.  On 
private outpatient treatment in March 2005, it was noted that 
the Veteran's fasting glucose was 174 and his urinalysis had 
trace protein.  He was prescribed glucotral 10 mg and 
lisinorpil 2.5 mg daily to treat his diabetes mellitus.  On 
VA outpatient treatment in April 2005, the Veteran reported 
that he was on lisinopril and glipizide.  Objective 
examination showed his weight had increased to 219.4 pounds, 
no edema and a full range of motion in the extremities, 
symmetric motor function in all extremities, feet within 
normal limits, palpable pedal pulses, and no neoplastic 
appearing skin lesions.  The Veteran's glucose was 132 and it 
was noted that "past values have been elevated 
periodically."  The assessment included non-insulin 
dependent diabetes mellitus.  The Veteran was prescribed 
glipizide 5 mg every morning to treat his diabetes mellitus.  
Finally, on VA examination in October 2005, the Veteran 
reported that, after originally being prescribed glipizide in 
2002, "he stopped taking it when he ran out of it and has 
intermittently used medication since."  He also reported 
using glipizide and lisinopril currently.  The Veteran stated 
that he had not been hospitalized for ketoacidosis or 
hypoglycemic reactions although "he does try to follow a 
restricted diet."  Physical examination showed his weight 
had decreased to 199 pounds, pupils equal, round, and 
reactive to light and accommodation, intact extraocular 
movements, full and equal peripheral pulses, decreased 
sensation to fine touch on the medial portion and out to the 
tip of the hallux on the right foot and lesser to the plantar 
surface of the left hallux, an otherwise normal full range of 
motion in the feet, and normal nails.  The VA examiner stated 
that the Veteran's diabetes mellitus "appears to be in good 
control with his present medication" and opined that the 
Veteran's decreased energy level and easy fatigability were 
due more to the Veteran's hepatitis C, anxiety, and 
depression.  The diagnoses included diabetes mellitus type 2 
with oral medication.  In summary, absent evidence that the 
Veteran's service-connected diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities 
(i.e., a 40 percent rating under DC 7913), the Board finds 
that the criteria for an initial rating greater than 
20 percent effective June 14, 2002, for diabetes mellitus 
have not been met.  See 38 C.F.R. § 4.119, DC 7913 (2008).

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected diabetes mellitus at any other time within 
the appeal period.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  In October 2005, the Veteran stated 
that he had been employed since April 2005 as a heating and 
air conditioning technician and last had worked 1 week prior 
to his VA examination.  The Veteran reported that it was 
difficult to get through the work day "and he cannot crawl 
around and do the things that are necessary for checking 
plumbing and air conditioning."  He estimated that he had 
lost 31/2 weeks of work since April.  "  His legs start giving 
out and he becomes lightheaded and nauseous."  The VA 
examiner opined, however, that the Veteran's decreased energy 
level and easy fatigability were due more to the Veteran's 
hepatitis C, anxiety, and depression.  "  Physically, he 
appears as though he could accomplish almost anything but 
subjectively he states he is just unable to do the manual 
labor for which he is trained."  Thus, the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that his diabetes 
mellitus has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  The Veteran specifically has denied repeatedly 
that his service-connected diabetes mellitus has required 
hospitalization for episodes of ketoacidosis or hypoglycemic 
reactions.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating prior to June 
14, 2002, and to an initial rating greater than 20 percent 
thereafter, for diabetes mellitus, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


